Citation Nr: 1035258	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-33 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to 
include as secondary to the Veteran's service-connected left and 
right knee disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 1992.  
Additionally, his DD 214 indicates approximately 4 months of 
prior active service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  

In January 2010 the Board remanded the claim for additional 
development.  


FINDING OF FACT

Competent evidence has not been presented of a nexus between a 
current back disability and a disease or injury incurred during 
active military service; such a disability also did not manifest 
to a compensable degree within a year of service separation, and 
is not due to, the result of, or is aggravated by a service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for minimal 
degenerative disk disease (DDD) and chronic strain of the lumbar 
spine, to include as secondary to a service-connected 
chondromalacia of the right and left knees have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  



VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, letters to the Veteran dated in May 2004 and 
October 2005 specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the Veteran 
and the VA for obtaining that evidence.  In a communication dated 
in March 2006, the Veteran was informed of how VA establishes 
rating percentages and effective dates.  The claim was thereafter 
readjudicated, curing any timing defect.  Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements and testimony from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or the 
Veteran.

Service connection - Low back disability

The Veteran seeks service connection for a spinal disability, to 
include as secondary to his service-connected bilateral knee 
disabilities.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  
Service connection may also be awarded for certain disabilities, 
such as arthritis, which manifest to a compensable degree within 
a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Finally, service connection may be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability.  38 C.F.R. § 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009).

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended effective 
October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The 
intent was to conform the regulation to Allen v. Brown, a U.S. 
Court of Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice- connected 
disease or injury.  See 38 C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on Claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

In this case, a review of the service treatment records (STRs) is 
negative for report of, treatment for, or diagnosis of any low 
back complaints/disorders.  This includes a separation 
examination report dated in January 1992, at which time 
musculoskeletal evaluation was normal.  The Veteran denied 
recurrent low back pain in a corresponding report of medical 
history.  

The Veteran's initial claim for compensation was filed in April 
1995 and did not include reference to any low back problems.  
When examined by VA in June 1995 and June 1997, no low back 
problems were noted, and no lumbar spine diagnosis was made.  The 
Veteran did have bilateral knee complaints.  The assessment was 
bilateral chondromalacia of the patella.  In a June 1997 rating 
action, service connection for bilateral knee conditions was 
granted, and each knee was assigned a separate noncompensable 
rating.  

Upon VA examination in May 1999, the Veteran reported some 
catching and locking of his knees.  There was some limitation of 
activity due to knee pain.  He had a slow gait, and there was 
intense pain at the inferior pole of the patella with squeezing.  
No low back complaints were listed on the report.  Based on these 
positive findings, the RO, in a June 1999 rating action, 
increased the noncompensable ratings in effect for each knee to 
10 percent.   

When the Veteran filed a claim for service connection for a low 
back disorder in January 2004, he claimed that he had constant 
low back pain which was due to carrying a heavy rucksack during 
the military.  He also claimed that his back disorder was 
aggravated by limping as a result of his service-connected 
bilateral knee condition.  

When examined by VA in June 2004, the examiner diagnosed chronic 
back strain with moderately severe functional impairment.  The 
examiner opined that the Veteran's back disorder was not 
secondary to his knee disorder. He added that the Veteran claimed 
that his low back problems were due to an injury in service.  The 
examiner did not provide an opinion as to whether the low back 
condition was directly related to service.  The Veteran underwent 
additional VA examination in March 2008.  After the exam and 
review of the records, the examiner opined in an October 2008 
addendum that the back disorder was not attributable to carrying 
rucksacks in service.  He did not discuss the Veteran's other 
claimed injuries, and he did not consider whether the back 
condition had been worsened by the Veteran's left knee disorder.  

Following additional examination by VA in February 2005, the 10 
percent rating in effect for the service-connected left knee 
condition was increased to 20 percent in an August 2005 rating 
decision.  The increase was based on findings of instability in 
that knee.  His lumbar spine was his main complaint at this exam.  
The assessment was of lumbosacral strain with no radicular 
component.  

At a personal hearing in October 2006, the Veteran provided 
testimony in support of his claim.  He again asserted that his 
current low back problems were either due to carrying heavy 
rucksacks during service or due to his bilateral knee condition.  
He also claimed that he hurt his back while driving trucks during 
service.  Specifically, he reported that he pulled tracks from 
under vehicles on several occasions.  

VA X-ray of the lumbar spine in March 2008 showed minimal DJD.  
Functional impairment was slight.  There was no weakness, 
fatigability, or incoordination.  

As requested by the Board in a January 2010 remand decision, the 
Veteran underwent additional orthopedic evaluation in February 
2010.  At that time, he reported that he pulled his back in 1984 
and developed back pain.  However, he acknowledged that medical 
treatment was not required.  He also reported that his back 
condition was aggravated by carrying a 70 pound rucksack on a 
regular basis during service.  He said that he did not seek 
medical treatment for low back problems during service.  At 
present, he reported pain with forward flexion and pain when 
driving.  He also indicated that he believed that his back pain 
was aggravated by limping due to his knee pain.  He saw a 
chiropractor which resulted in temporary relief only.  

The examiner noted that the claims file was reviewed in 
conjunction with the exam.  In his report, he referred to a March 
2008 X-ray which showed minimal evidence of disc disease.  The 
examiner did not observe any limping caused by the Veteran's knee 
pain.  On examination, forward flexion of the thoracolumbar spine 
was to 90 degrees; backward extension was to 30 degrees; and left 
and right lateral flexion and rotation were to 30 degrees.  The 
examiner reported that he observed pain on repetitive motion.  
However, he also noted that there was no additional loss of range 
of motion due to pain.  

The examiner's assessment included mild degenerative disk disease 
(DDD) of the lumbar spine.  He opined that it was less likely 
than not that the Veteran's back disorder was causally related to 
military service, to include the incident described as lumbar 
strain twenty six years ago.  It was reasoned that, had there 
been an injury or event in service resulting in a back injury, 
the recent X-ray would have shown more dramatic and greater 
changes than reflected in the findings of minimal degenerative 
disk changes.  The examiner also opined that the current back 
disorder was neither caused by nor aggravated by his bilateral 
knee condition.  He added that the knees were nearly normal on 
examination, and a relationship between the knee disabilities and 
the lumbar spine disorder was not shown.  

Considering first the issue of entitlement to service connection 
on a direct basis for a back disability, the Board finds the 
preponderance of the evidence is against such a claim.  While the 
Veteran has reported in-service back injury, the STRs are 
negative for report of low back problems or diagnoses, and he 
expressly denied back pain in a report of medical history 
completed at the time of separation.  Additionally, he did not 
complain of back problems on numerous VA examinations conducted 
in the 1990s.  His initial complaints associated with the lumbar 
spine were not reported until exam in 2004 (numerous years after 
service separation).  Chronic strain was diagnosed at that time, 
and minimal DJD and DDD were assessed at even later dates.  Thus, 
it cannot be said that the Veteran had a low back condition 
during service or within the presumptive period thereafter.  

It is important to note that a significant lapse in time between 
service and post service medical treatment may be considered, 
along with other factors concerning a Claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptomatology, such as back pain.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).
Moreover, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Here, however, his statements of 
continuous low back symptoms dating back to active service are 
not deemed credible, for the reasons noted above.  

Again, it is alternatively asserted by the Veteran that his 
bilateral knee disorders caused or aggravated a disability of the 
low back.  Specifically, he asserts that his limping due to his 
knee problems resulted in his developing a low back disorder.  
However, as summarized above, while the Veteran was examined over 
the years after service for his knee condition, he did not report 
associated back problems until many years had passed.  Moreover, 
while he reports an altered gait, it was noted at the most recent 
evaluation, that he did not limp.  The examiner added that the 
knees were nearly normal, and that there was no relationship 
between knee disabilities and the lumbar spine disorder.  As such 
opinion was rendered after a review of the file and an objective 
evaluation of the Veteran, it is deemed highly probative.  
Moreover, no other evidence of record refutes that opinion.  

The Veteran himself believes that his low back disability is due 
to service or to his service-connected bilateral knee 
disabilities.  In this regard, the Board acknowledges Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a 
lay person may speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, such as 
a fall leading to a broken leg.  Here, however, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

In sum, after consideration of the entire record and the relevant 
law, the record fails to show that the Veteran's lumbar strain 
and DDD are related to active service.  The record also fails to 
demonstrate that his low back disorder was proximately due to his 
service-connected knee disabilities.  The medical evidence as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of any lumbar 
spine conditions and service.  Hence, service connection is not 
established.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b)(West 2002 & 
Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder, to 
include as secondary to the Veteran's service-connected left and 
right knee disabilities, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


